570 F.2d 150
98 L.R.R.M. (BNA) 2183, 83 Lab.Cas.  P 10,559
The TOMKINS-JOHNSON COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 76-1719.
United States Court of Appeals,Sixth Circuit.
Feb. 9, 1978.

John S. Greenebaum, John S. Keck, Barnett & Alagia, Louisville, Ky., for appellant.
Elliott Moore, Deputy Associate Gen. Counsel, N.L.R.B., Washington, D. C., Bernard Gottfried, Director, N.L.R.B., Detroit, Mich., for appellee.
Before CELEBREZZE, PECK and LIVELY, Circuit Judges.

ORDER

1
This cause was submitted to this Court on the briefs of counsel.  The Court, having considered the briefs and studied the record, and being fully advised in the premises, is of the opinion that substantial evidence on the record as a whole supports the finding that Petitioner violated § 8(a)(1) and § 8(a)(3) and (1) of the National Labor Relations Act by coercively interrogating and suspending and discharging certain employees.  The Court is further of the opinion that the Administrative Law Judge drew no improper inferences from the record and did not err in excluding from his consideration certain evidence.


2
It is hereby ORDERED that the petition for review is denied and the cross-petition for enforcement of the National Labor Relations Board order is granted.